Title: From Thomas Jefferson to José de Jaudenes and José Ignacio de Viar, 23 March 1792
From: Jefferson, Thomas
To: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de


          
            Gentlemen
            Philadelphia Mar. 23. 1792.
          
          I have the honour to inform you that a commission has been issued to Mr. Carmichael and Mr. Short, as Commissioners plenipotentiary for the U.S. to confer, treat and negociate with any person or persons duly authorized by his Catholic majesty of and concerning the navigation of the river Missisipi, and such other matters relative to the confines of their territories, and the intercourse to be had thereon, as the mutual interests and general harmony of neighboring and friendly nations require should be precisely adjusted and regulated, and of and concerning the general commerce between the U.S. and the kingdoms and dominions of his Catholic Majesty, and to conclude and sign a treaty or treaties, Convention or Conventions thereon, saving as usual  the right of ratification: which Commission is already on it’s way to Mr. Short whom it will find at the Hague, and who is desired immediately to proceed to Madrid. I expect his route will be by Bourdeaux and thence across the Pyrenees by the usual road. Might I hope your application to your court to send a passport and proper orders to their officers, where he must first enter the kingdom, to protect his passage into and thro’ the kingdom, in order to prevent the loss of time which would be incurred by his waiting there till he could ask and receive a passport from Madrid?—With the sincerest wishes that the matters not yet settled between the two countries may be so adjusted as to give a free course to that conduct on both sides which an unity of interest evidently prescribes, and with sentiments of perfect esteem & respect for yourselves, I have the honour to be, gentlemen, your most obedt. & most humble servant,
          
            Th: Jefferson
          
        